                                                                                                  FILED
                                                                                         2021 Feb-18 PM 01:05
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA


UNITED STATES OF AMERICA


       vs.

                                              Case Number: 2:21-mj-050-JHE
PHILLIP ANDREW BROMLEY
                                              Charging District Number: 1:21-mj-00227




         ORDER HOLDING DEFENDANT TO ANSWER AND TO APPEAR IN
         DISTRICT OF PROSECUTION OR DISTRICT HAVING PROBATION
                             JURISDICTION



       The defendant having appeared before this Court pursuant to Rule 40, Fed.R.Crim.P., and
proceedings having been concluded and the defendant released:

       IT IS ORDERED that the defendant be held to answer in the United States District

Court for the District of Columbia; and shall appear at all proceedings as required.      The

defendant shall next appear virtually at 1:00 p.m., on any weekday no sooner than 3 business

days following the Rule 5 hearing in the jurisdiction of arrest.



       DONE this 18th day of February, 2021.



                                              _______________________________
                                              JOHN H. ENGLAND, III
                                              UNITED STATES MAGISTRATE JUDGE
